Mississippi Chemical Holdings, Inc.

Guaranty Agreement

Citicorp North America, Inc.,

 as Administrative Agent and as Lender

The Lenders Party to the
  Credit Agreement from Time to Time

Ladies and Gentlemen:

          Reference is made to that certain Term Loan, Revolving Credit,
Guarantee and Security Agreement dated as of July 1, 2004 (as the same may be
supplemented, modified or amended from time to time, and any agreement entered
into in substitution therefor or replacement thereof, being hereinafter referred
to as the "Credit Agreement") among Mississippi Chemical Corporation, a
Mississippi corporation (the "Borrower"), each of the direct and indirect
domestic subsidiaries of the Borrower designated therein as Guarantor
(collectively, the "Guarantors" and together with the Borrower, the "Debtors"
and each a "Debtor"), Citicorp North America, Inc. as administrative agent and
collateral agent for the Lenders thereunder (in such capacity, and including any
successors, the "Administrative Agent"), Citigroup Global Markets Inc., as a
joint lead arranger, Perry Principals Investments LLC as a joint lead arranger
and each of the financial institutions from time to time party thereto
(collectively, the "Lenders"), pursuant to which the Lenders have agreed to
maintain and make available to the Borrower term loans and revolving credit
loans ("Term Loans" or "Revolving Credit Loans", respectively and collectively,
"Loans"), with such Loans to be evidenced by term notes and revolving credit
notes (as the same may be supplemented, modified or amended from time to time,
and any agreement entered into in substitution therefor or replacement thereof,
being hereinafter referred to as a "Term Note" or "Revolving Credit Note",
respectively and, collectively, a "Note").  All of the Borrower's indebtedness,
obligations, and liabilities to the Lenders and/or the Administrative Agent
under the Credit Agreement and the other Loan Documents, including without
limitation all such indebtedness, obligations and liabilities evidenced by the
Notes and all extensions or renewals of any of the foregoing, are hereinafter
collectively referred to as the "DIP Indebtedness".  This Guaranty Agreement, as
the same may be supplemented, modified or amended from time to time, and any
agreement entered into in substitution herefor or replacement hereof, being
hereinafter referred to as this "Agreement".

          As an inducement to each Lender to accept and enter into the Credit
Agreement and in consideration of the Loans to be made thereunder, the
undersigned (hereinafter referred to as the "Guarantor"), acknowledging that the
Lenders have informed the Borrower that the Loans would not be made but for this
guarantee, hereby guarantees the full and prompt payment to the Administrative
Agent and each of the Lenders at maturity (whether by acceleration, lapse of
time or otherwise) and at all times thereafter of principal of and interest on
all DIP Indebtedness of the Borrower under the Credit Agreement, and all
extensions or renewals of all or any part thereof and all other indebtedness,
liabilities and obligations of the Borrower to the Lenders and the
Administrative Agent under the Credit Agreement and/or the other Loan
Documents.  Notwithstanding anything contained in this Guaranty to the contrary,
the amount payable by the Guarantor hereunder (including without limitation all
amounts payable pursuant to the last sentence of Section 1.5 hereof) shall at no
time exceed the Maximum Amount.  As used herein, the term "Maximum Amount" means
an amount equal to the remainder of (1) the fair saleable value of the
Guarantor's assets at such time minus (2) U.S.$1.00.

          This Agreement is a continuing guarantee of the liabilities of the
Borrower under the Credit Agreement, the Notes and the other Loan Documents and
the liability of the Guarantor is that of principal debtor as between the
Guarantor and the Administrative Agent and the Lenders but that of Guarantor as
between it and the Borrower.

          The Administrative Agent and the Lenders shall not be bound to exhaust
their rights against the Borrower previous to making a demand upon the Guarantor
for the payment and the liability of the Guarantor is to arise first when notice
in writing is given by the Administrative Agent or the Lenders to the Guarantor
of any default under the Credit Agreement or any other Loan Document and demand
for payment is made under this Agreement.

Section 1.        Terms and Conditions. 

          Section 1.1.     This guaranty of payment by the Guarantor shall be a
continuing, absolute and unconditional guaranty and shall remain in full force
and effect until all DIP Indebtedness of the Borrower to the Lenders and the
Administrative Agent shall be fully paid and satisfied and all commitments of
the Lenders under the Credit Agreement to extend credit to or for the account of
the Borrower shall have terminated.  The dissolution, liquidation or insolvency
(howsoever evidenced) of, or the institution of bankruptcy or receivership
proceedings against the Guarantor or the Borrower shall not terminate this
Agreement.

          Section 1.2.     The obligations and liabilities of the Guarantor
hereunder shall not be affected or impaired by any irregularity, invalidity or
unenforceability of or in any of the Notes or other Loan Documents.

          Section 1.3.     The obligations and liabilities of the Guarantor
hereunder shall not be affected or impaired by (and the Lenders are hereby
expressly authorized to make from time to time without notice to the Guarantor)
any sale, pledge, surrender, compromise, settlement, release, renewal,
extension, indulgence, amendment, alteration, substitution, exchange, change in,
modification or other disposition of any of the Credit Agreement, the Notes, any
other Loan Documents, any other guaranty thereof, or of any security or
collateral therefor.

          Section 1.4.     The obligations and liabilities of the Guarantor
hereunder shall not be affected or impaired by any acceptance by the
Administrative Agent or the Lenders, or any of them, of any security or
collateral for, or other guarantors upon any of the DIP Indebtedness or by any
failure, neglect, omission, delay or partial action on the part of the
Administrative Agent or the Lenders, or any of them, in the administration of
the DIP Indebtedness or to realize upon or protect any of the DIP Indebtedness
or any security or collateral therefor, or to exercise any lien upon or right of
appropriation of any moneys, credits or property of the Borrower possessed by
any of the Lenders toward the liquidation of the DIP Indebtedness or by any
application of payments or credits thereon or by any other circumstances
whatsoever (with or without notice to or the knowledge of the Guarantor) which
may in any manner or to any extent vary the risk of the Guarantor hereunder or
may otherwise constitute a legal or equitable discharge of a surety or
guarantor; it being the purpose and intent that this guaranty of payment and the
obligations and liability of the Guarantor hereunder shall be absolute and
unconditional under any and all circumstances and shall not be discharged except
by payment and performance as herein provided.

          Section 1.5.     In order to hold the Guarantor liable hereunder,
there shall be no obligation on the part of any Lender, at any time, to resort
for payment to any person directly liable in respect of the DIP Indebtedness or
to any other guaranty, or to any other person, their properties or estates, or
to resort to any collateral, security, property, liens or other rights or
remedies whatsoever, and the Lenders shall have the right to enforce this
guaranty of payment irrespective of whether or not other proceedings or steps
are pending seeking resort to or realization upon or from any of the foregoing. 
The Guarantor agrees to pay all reasonable out-of-pocket expenses, including
court costs and reasonable attorneys' fees, paid or incurred by the
Administrative Agent and the Lenders or any of them in endeavoring to collect on
the DIP Indebtedness or any part thereof and in enforcing this Agreement;
provided that the amount payable by the Guarantor under this Agreement shall in
no event exceed the Maximum Amount.

          Section 1.6.     The granting of credit to the Borrower by any Lender
from time to time in addition to the DIP Indebtedness under the Credit Agreement
without notice to the Guarantor is hereby authorized and shall in no way affect
or impair the obligations and liability of the Guarantor hereunder.

          Section 1.7.     The payment by the Guarantor of any amount or amounts
under this guaranty of payment shall not entitle it, either at law, in equity or
otherwise, to any right, title or interest (whether by way of subrogation or
otherwise) in and to any of the DIP Indebtedness, or in and to any security or
collateral therefor, or in or to any amounts at any time paid or payable under
or pursuant to any guaranty by any other person of all or part of Indebtedness,
or in and to any amounts theretofore, then or thereafter paid or applicable to
the payment of the DIP Indebtedness, howsoever such payment or payments may
arise, until all of the DIP Indebtedness has been fully paid and all obligations
of the Lenders to extend credit to or for the benefit of the Borrower shall have
terminated or expired.

          Section 1.8.     This Agreement may be enforced by all of the Lenders
acting jointly or by the Administrative Agent acting on its own behalf and on
behalf of the Lenders.  Any Lender may, without any notice to the Guarantor,
sell, assign or transfer, to the extent permitted in the Credit Agreement, the
DIP Indebtedness held by it, or any part thereof, or grant participations
therein; and in that event, each and every immediate and successive assignee,
transferee or holder of all or any part of the DIP Indebtedness (but expressly
excluding any participant) shall, to the extent permitted by the first sentence
of this Section 1.8, have the right to enforce this Agreement, by suit or
otherwise, for the benefit of such assignee, transferee or holder (but expressly
excluding any participant) as fully as if such assignee, transferee or holder
were herein by name specifically given such rights, powers and benefits; but
each Lender shall have an unimpaired right, to the extent permitted by the first
sentence of this Section 1.8, to enforce this Agreement for its own benefit or
for the benefit of any such participant as to so much of the DIP Indebtedness
that it has not sold, assigned or transferred.

          Section 1.9.     If any payment applied to any of the DIP Indebtedness
is thereafter set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of any of the Borrower or any other obligor), the DIP
Indebtedness to which such payment was applied shall for the purposes of this
Agreement be deemed to have continued in existence, notwithstanding such
application, and this Agreement shall be enforceable as to such of the DIP
Indebtedness as fully as if such application had never been made.

Section 2.        Representations and Warranties. 

The Guarantor hereby represents and warrants that: 

          Section 2.1.     Organization.  The Guarantor is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization, and has the power and authority to own its property and assets and
to transact the business in which it is engaged and presently proposes to
engage.

          Section 2.2.     Authority.  The Guarantor has the power and authority
to execute, deliver and carry out the terms and provisions of this Agreement and
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement.

          Section 2.3.     Execution and Delivery; Enforceability.  The
Guarantor has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding agreements of the Guarantor enforceable
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws generally affecting
creditors' rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

          Section 2.4.     Non-Contravention.  Neither the execution, delivery
and performance by the Guarantor of this Agreement nor compliance with the terms
and provisions hereof (i) will contravene any provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to the Guarantor or its properties and assets, or
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any lien upon
any of the property or assets of the Guarantor pursuant to the terms of its
organizational documents (e.g., memorandum and articles of association or
by-laws, or other similar document) or any promissory note, bond, debenture,
indenture, mortgage, deed of trust, credit or loan agreement, or any other
material agreement or other instrument, to which the Guarantor is a party or by
which it or any of its property or assets are bound or to which it may be
subject.

          Section 2.5.     Approvals.  Other than the consent (which has been
obtained) to this Agreement by JPMorgan Chase Bank, as collateral trustee, under
that certain Deed of Charge (Shares and Securities), dated as of November 10,
1998 (the "Deed of Charge"), and any related agreements, no order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize or is required
as a condition to (i) the execution, delivery and performance by the Guarantor
of this Agreement, or (ii) the legality, validity, binding effect or
enforceability of this Agreement.

          Section 2.6.     Litigation.  There are no actions, suits or
proceedings pending or, to, the knowledge of the Guarantor, threatened with
respect to the Guarantor which question the validity or enforceability of this
Guaranty or any of the other Term Loan Documents executed by it, or of any
action to be taken by the Guarantor pursuant to this Guaranty.

          Section 2.7.     Ownership of Subsidiaries.  The Guarantor is the
legal and beneficial owner of all of the issued and outstanding equity interests
of MissChem (Barbados), SRL, a society organized under the Societies with
Restricted Liability Act, 1995-7 of Barbados ("MissChem Barbados") other than
one quota owned by Mr. Charles Dunn; MissChem Barbados is the legal and
beneficial owner of all of the issued and outstanding equity interests of
MissChem Trinidad Limited, a company organized under the Companies Act, 1995 of
the laws of the Republic of Trinidad and Tobago ("MissChem Trinidad"); and
MissChem Trinidad is the legal and beneficial owner of 50% of the issued and
outstanding equity interests of Farmland MissChem Limited, a company
incorporated under the Companies Ordinance, Chapter 31, No. 1, and continued
under the Companies Act Chapter 81:01 of the laws of the Republic of Trinidad
and Tobago ("FMCL"). 

          Section 2.8.     Nature of Business.  The only business of the
Guarantor is owning and holding the capital stock of MissChem Barbados owned by
it; the only business of MissChem Barbados is owning and holding the capital
stock of MissChem Trinidad owned by it; and the only business of MissChem
Trinidad is owning and holding the capital stock of FMCL owned by it, owning a
subordinated promissory note in the principal amount of U.S.$54,010,869 made by
FMCL (the "FMCL Subordinated Note") and fulfilling its obligations under the
Deed of Charge and the Unanimous Shareholders Agreement.

          Section 2.9.     Liabilities.  Other than as set forth in the Deed of
Charge, neither the Guarantor nor any of its Subsidiaries has any liabilities
that, either individually or in the aggregate, are material to the Guarantor or
any such Subsidiary.

Section 3.        Covenants. 

It is understood and agreed that so long as credit is in use or available under
the Credit Agreement or any DIP Indebtedness remains unpaid, except to the
extent compliance in any case or cases is waived in writing by the Required
Lenders:

          Section 3.1.     Maintenance of Business.  The Guarantor shall, and
shall cause each of its Subsidiaries to, preserve and maintain its existence. 
The Guarantor shall, and shall cause each of its Subsidiaries to, preserve and
keep in force and effect all licenses, permits and franchises necessary to the
proper conduct of its business.

          Section 3.2.     Taxes and Assessments.  The Guarantor shall duly pay
and discharge, and shall cause each of its Subsidiaries to duly pay and
discharge, all taxes, rates, assessments, fees and governmental charges upon or
against it or its Properties, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

          Section 3.3.     Insurance.  The Guarantor shall insure and keep
insured, and shall cause each of its Subsidiaries to insure and keep insured,
with good and responsible insurance companies, all insurable Property owned by
it which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and the Borrower shall insure, and shall cause each of its
Subsidiaries to insure, such other hazards and risks (including employers' and
public liability risks) with good and responsible insurance companies as and to
the extent usually insured by Persons similarly situated and conducting similar
businesses. 

          Section 3.4.     Borrowings and Guaranties.  The Guarantor shall not,
nor shall it permit any of its Subsidiaries to, issue, incur, assume, create or
have outstanding any Debt, or be or become liable as endorser, guarantor, surety
or otherwise for any Debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another Person, or subordinate any claim or
demand it may have to the claim or demand of any other Person; provided,
however, that the foregoing shall not restrict nor operate to prevent:

              (a)      Debt of the Guarantor under this Agreement; and

              (b)      Obligations and liabilities arising under the Deed of
Charge, the Subordination Agreement, the Shareholders Agreement and the
Unanimous Shareholders Agreement.

          Section 3.5.     Liens.  The Guarantor shall not, nor shall it permit
any of its Subsidiaries to, create, incur or permit to exist any Lien of any
kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent (a) Liens granted to the
Ex-Im Bank to secure FMCL's indebtedness to the Ex-Im Bank, and (b) the
contractual restrictions contained in the Shareholders Agreement, the Deed of
Charge and the Unanimous Shareholders Agreement.

          Section 3.6.     Investments, Acquisitions, Loans and Advances.  Other
than (a) investments of the type described in Section 6.6 of the Credit
Agreement, (b) intercompany loans and advances to the Borrower made with income
and profits generated in the ordinary course of business and not with the
proceeds of any liquidating dividend or distribution, (c) investments by the
Guarantor in any of its Subsidiaries, and (d) investments by any Subsidiary in
any of such Subsidiary's Subsidiaries and the FMCL Subordinated Note, the
Guarantor shall not, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to, any
other Person, or acquire all or any substantial part of the assets or business
of any other Person or division thereof.

          Section 3.7.     Mergers, Consolidations and Sales.  The Guarantor
shall not, nor shall it permit any of its Subsidiaries to, be a party to any
merger or consolidation, or sell, transfer, lease or otherwise dispose of all or
any part of its Property, including any disposition of Property as part of a
sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable.

          Section 3.8.     Maintenance of Subsidiaries.  The Guarantor shall not
assign, sell or transfer, nor shall it permit any of its Subsidiaries to issue,
assign, sell or transfer, any shares of capital stock of its Subsidiaries;
provided, however, that the foregoing shall not operate to prevent the issuance,
sale and transfer to any person of any shares of capital stock of Subsidiaries
solely for the purpose of qualifying, and to the extent legally necessary to
qualify, such person as a director of such Subsidiary.

          Section 3.9.     Dividends and Certain Other Restricted Payments.  The
Guarantor shall not (a) declare or pay any dividends on or make any other
distributions in respect of any class or series of its capital stock, other than
dividends payable out of income and profits generated in the ordinary course of
business and not in the nature of a liquidating distribution, or (b) directly or
indirectly purchase, redeem, or otherwise acquire or retire any of its capital
stock.

        Section 3.10.     Compliance with Laws.  The Guarantor shall, and shall
cause each of its Subsidiaries to, comply in all material respects with the
requirements of all applicable laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations.

        Section 3.11.     Burdensome Contracts with Affiliates.  The Guarantor
shall not, nor shall it permit any of its Subsidiaries to, enter into any
contract, agreement or business arrangement with any of its Affiliates on terms
and conditions which are less favorable to the Guarantor or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other, except as provided
in the Subordination Agreement, the Deed of Charge, the Shareholders Agreement
and the Unanimous Shareholders Agreement.

        Section 3.12.     Change in the Nature of Business.  The Guarantor shall
not, nor shall it permit any of its Subsidiaries to, engage in any business or
activity if as a result (a) the general nature of the business of the Guarantor
or any of its Subsidiaries would be changed in any material respect from the
general nature of the business engaged in by it as of the date hereof, or
(b) any representation or warranty contained in Section 2 of this Guaranty would
no longer be true and correct. 

        Section 3.13.     No Restrictions.  Except as provided herein, in the
Deed of Charge, the Shareholders Agreement, the Unanimous Shareholders Agreement
and in the Credit Agreement, the Guarantor shall not, nor shall it permit any of
its Subsidiaries to, directly or indirectly create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of the Guarantor or any of its Subsidiaries to:  (a) pay
dividends or make any other distribution on any of the Guarantor's Subsidiaries'
capital stock or other equity interests owned by the Guarantor or any of its
other Subsidiaries, (b) pay any indebtedness owed to the Borrower or any of the
Guarantor's Subsidiaries', (c) make loans or advances to the Guarantor or any of
the Guarantor's Subsidiaries, (d) transfer any of its Property to the Guarantor
or any of its other Subsidiaries, or (e) guarantee the Indebtedness pursuant to
this Agreement.

        Section 3.14.     Leases.  The Guarantor will not, and will not permit
any of its Subsidiaries to, enter into any rental agreement or lease as lessee
of real or personal property.

        Section 3.15.     Sale and Leaseback Transactions.  Neither the
Guarantor nor any of its Subsidiaries shall, directly or indirectly, enter into
any arrangement with any Person providing for the Guarantor or any of its
Subsidiaries to lease or rent Property that the Guarantor or such Subsidiary has
or will sell or otherwise transfer to such Person.

        Section 3.16.     Guaranty as a Liability.  For the purposes of
determining the solvency of the Guarantor under the International Business
Companies' Act, Cap. 291 of the Laws of the British Virgin Islands this
Guarantee shall be treated as a liability and shall be shown as a liability on
the books of account of the Guarantor.

Section 4.        Definitions. 

               The terms hereinafter set forth when used herein shall have the
following meanings:

               "Affiliate" shall mean, for any Person, any other Person
(including all directors and officers of such Person) that directly or
indirectly controls, or is under common control with, or is controlled by, such
Person.  As used in this definition, "control" means the power, directly or
indirectly, to direct or cause the direction of management or policies of a
Person (through ownership of voting securities, by contract or otherwise),
provided that, in any event for purposes of the definition any Person that owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors of a corporation or 10% or more of the
partnership or other ownership interests of any other Person will be deemed to
control such corporation or other Person. 

               "Capitalized Lease" shall mean any lease or obligation for
rentals which is required to be capitalized on a consolidated balance sheet of a
Person and its Subsidiaries in accordance with generally accepted accounting
principles, consistently applied.

               "Capitalized Lease Obligation" shall mean the present discounted
value of the rental obligations under any Capitalized Lease. 

               "Debt" of any Person shall mean as of any time the same is to be
determined, the aggregate (without duplication) of:

              (a)      all indebtedness, obligations and liabilities with
respect to borrowed money;

              (b)      all guaranties, endorsements (other than any liability
arising out of the endorsement of items for deposit or collection in the
ordinary course of business) and other contingent obligations in respect of, or
any obligations to purchase or otherwise acquire, indebtedness or securities of
others or to purchase Property of others at the request or demand of any
creditor of such Person;

              (c)      all reimbursement and other obligations with respect to
letters of credit (whether drawn or undrawn), banker's acceptances, customer
advances and other extensions of credit whether or not representing obligations
for borrowed money;

              (d)      the aggregate amount of Capitalized Lease Obligations;

              (e)      all indebtedness and liabilities secured by any lien or
any security interest on any Property or assets of such Person, whether or not
the same would be classified as a liability on a balance sheet; and

               (f)      all indebtedness, obligations and liabilities
representing the deferred purchase price of Property, excluding trade payables
incurred in the ordinary course of business not more than 90 days past due;

all computed and determined on a consolidated basis for such Person and its
Subsidiaries after the elimination of intercompany items in accordance with
generally accepted accounting principles consistently applied.

               "Ex-Im Bank" means the Export-Import Bank of the United States.

               "Lien" means any mortgage, lien, security interest, pledge,
charge or encumbrance of any kind in respect of any Property, including the
interests of a vendor or lessor under any conditional sale, Capital Lease or
other title retention arrangement.

               "Person" shall mean and include any individual, sole
proprietorship, partnership, limited liability company, joint venture, trust,
unincorporated organization, association, corporation, institution, entity,
party or government (whether national, federal, state, county, city, municipal,
or otherwise, including, without limitation, any instrumentality, division,
agency, body or department thereof).

               "Property" shall mean all assets and properties of any nature
whatsoever, whether real or personal, tangible or intangible, including without
limitation intellectual property.

               "Required Lenders" shall have the meaning given to such term in
the Credit Agreement.

               "Shareholders Agreement" means the Amended and Restated
Shareholders Agreement dated November 10, 1998, among the Borrower, the
Guarantor and its Subsidiaries, Farmland Industries, Inc. and certain of its
Subsidiaries, and FMCL.

               "Subordination Agreement" means the Subordination Agreement dated
as of November 10, 1998, among the Ex-Im Bank, MissChem Trinidad, and FMCL.

               "Subsidiary" shall mean, for any Person, any corporation or other
entity of which more than fifty percent (50%) of the outstanding stock or
comparable equity interests having ordinary voting power for the election of the
Board of Directors of such corporation or similar governing body in the case of
a non-corporation (irrespective of whether or not, at the time, stock or other
equity interests of any other class or classes of such corporation or other
entity shall have or might have voting power by reason of the happening of any
contingency) is at the time directly or indirectly owned by such Person or by
one or more of its Subsidiaries.

               "Loan Documents" shall have the meaning specified in the Credit
Agreement.

               "Unanimous Shareholders Agreement" means the Unanimous
Shareholders Agreement dated as of November 10, 1998, among MissChem Trinidad,
MissChem Barbados and JPMorgan Chase Bank.

Section 5.        Miscellaneous. 

          Section 5.1.     Notices.  Unless otherwise expressly provided herein,
all communications provided for herein shall be in writing or by telecopy and
shall be deemed to have been given or made when served personally, when an
answer back is received in the case of notice by telecopy or 2 days after the
date when deposited in the United States mail addressed if to the Guarantor to
P.O. Box 388, Yazoo City, Mississippi  39194, Attention:  Corporate Secretary
with a copy to the Ex-Im Bank, 811 Vermont Avenue NW, Washington, D.C.  20571,
Attention:  Alice McNutt Miller, Managing Director; if to the Administrative
Agent to Citicorp North America, Inc., 388 Greenwich Street, 19th Floor, New
York, New York 10013 Attention:  Christopher Dunlop; and if to any of the
Lenders, at the address for each Lender set forth in the Credit Agreement; or at
such other address as shall be designated by any party hereto in a written
notice to each other party pursuant to this Section 2.1.

          Section 5.2.     Jurisdiction; Venue.  The Guarantor hereby submits to
the nonexclusive jurisdiction of the United States District Court for the
Southern District of New York and of any New York court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  The Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.

           Section 5.3     Appointment of Agent for Service of Process.  The
Guarantor consents to the service of process by registered or certified mail out
of any such court or by service of process on CT Corporation System, [New York
office] which the Guarantor hereby irrevocably appoints as its agent to receive,
for it and on its behalf, service of process in any action or proceeding in New
York.  Such service shall be deemed completed on delivery to such process agent
(whether or not it is forwarded to and received by the undersigned) provided
that notice of such service of process is given by the Administrative Agent to
the Guarantor.  If, for any reason, such process agent ceases to be able to act
as such or no longer has an address in New York, the undersigned irrevocably
agrees to appoint a substitute process agent acceptable to the Administrative
Agent and to deliver to the Administrative Agent a copy of the new agent's
acceptance of that appointment within 30 days.  Nothing contained herein shall
affect the right of the Administrative Agent to serve legal process in any other
manner or to bring any proceeding hereunder in any jurisdiction where the
Guarantor may be amenable to suit. 

          Section 5.4.     Waiver of Jury Trial.  The Guarantor and, by
accepting the benefits of this Agreement, the Administrative Agent and each
Lender hereby irrevocably waives any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

          Section 5.5.     Governing Law; Successors and Assigns.  This
Agreement shall be construed according to the internal laws of the state of New
York, in which State it shall be performed by the Guarantor.  This Agreement and
every part hereof shall be binding upon the Guarantor and upon its legal
representatives, successors and assigns of each and all of the undersigned, and
shall inure to the benefit of the Lenders and their respective successors, legal
representatives and assigns.

          Section 5.6.     Entire Agreement.  This writing is intended by the
parties to be a complete and final expression of this Agreement and is also
intended as a complete and exclusive statement of the terms of that agreement. 
No course of dealing, course of performance or trade usage, and no parole
evidence of any nature, shall be used to supplement or modify any terms hereof,
nor are there any conditions to the full effectiveness of this Agreement.

          Section 5.7.     Release of Guarantor.  The Guarantor shall not be
released from any of its obligations under this Agreement, and this Section 5.7
may not be amended, modified or waived, without the prior written consent of all
of the Lenders.

--------------------------------------------------------------------------------


Dated as of July 1, 2004.

                                                                      Mississippi
Chemical Holdings, Inc.

 

 

                                                                      By    /s/
Larry Holley                   

                                                                           
Larry W. HOLLEY

                                                                           Its
Director                            

 